Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shan Edward Carter appeals the district court’s order dismissing without prejudice Carter’s “Memorandum of Pro Se Defendant’s Intent to Request Appointment of Independent, qualified ‘Martinez’ counsel pursuant to 18 U.S.C. § 3599(b) thru (d).” The district court dismissed the action as premature after Carter confirmed that he did not wish to file a federal habeas corpus petition and had not exhausted his state court remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carter v. Joyner, No. 5:16-hc-02108-D (E.D.N.C. June 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED